NUMBER 13-14-00323-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


IN RE OCEANOGRAFIA, S.A. de C.V., OTTO CANDIES, LLC, CANDIES
       MEXICAN INVESTMENTS, AND OSA INTERNATIONAL


                       On Petition for Writ of Mandamus.


                                        ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Per Curiam Order

       Relators Oceanografia, S.A. de C.V., Otto Candies, LLC, Candies Mexican

Investments, and OSA International, filed a petition for writ of mandamus in the above

cause on June 11, 2014, through which they contend that the trial court abused its

discretion by denying their motion to dismiss on forum non conveniens grounds. The

Court requests that the real parties in interest, Marisela Olan Jimenez, individually and as

next friend of Rosa Maria Ovando Jimenez, Orbeline Marquez Marquez, Micaela Ovando

Jimenez, and Mariana Calderon Hernandez, individually and on behalf of the estate of
Gualberto Jimenez Marquez; Javier Andrade Romero, Domingo Arteaga Gallarado,

Amilcar Daniel Bolanos Lagunes, Juan Ramon Chable Gomez, Carlos Felipe Chapus

Perez, Hector Virgilio Cardona Constantino, Jose Angel De La Cruz Lopez, Fernando De

La Paz Alvarado, Esau Escalante Melo, Sergio Gallegos Martinez, Alvaro Gomez

Sanchez, Felipe Guajardo De La Fuente, Edison Hipolito Real, Emmanuel Ibarra

Gabaldon Jose Manuel Jimenez Hernandez, Pedro Lara Altamirano, Enrique Lara

Gonzales, Juan Carlos Lopez Vasquez, Carmen Lopez Ramirez, Isidro Antonio Lopez,

Jacobo Isquerdo Crisostomo, Luis Alberto Magana Morales, Cirilo Cuauhtemoc Martinez

Vazquez, Armiro Mulato Farias, Jose Alberto Palomec Velazquez, Salvador Perlestayn

Perez, Mario Alberto Pineyro Silva, Williams Portugal Almeda, Hugo Rangel Ortiz, Sergio

Jesus Rejon Poot, Luis Ernesto Rivadeneyra Herrera, Edel Roque Mulato, Williams

Sallelin De La Cruz Cruz, Fidel Salomon Barrientos, Jose Luis Sanchez Mendez, Jose

Juan Serrano De Los Santos, Fredy Humberto Soto Perez, Irineo Landa Soto, Jorge

Eduardo Torres Contreras, Jose Luis Toxqui Tepale, Jonatan Trejo Gallardo, David

Ventura Mendez, Alejandro Gonzales Sosa, Luciano Reyes Sanchez, Bartolo Pale Diaz

deLeon, Mariano Garcia de la Cruz, Guillormo Molina Marque, Edy Bautista del Angel,

Jose Carzorla Jimenez; Ignacio Blanco Gomez, Tomas Simon Salvador, Alejandro

Barreeto Rivera, Guillermo Blas Sanchez, Elvin Lope Perez, Froylan Ramirez Galmich,

Martin Uscanga Salto Jose Juan Serrano De Los Santos, Hector Cruz Rodriguez, Ismael

Cana May, Pedro Mijangos Osorio, Magdaleno Sanchez Barahona, Alejandro Villalobos

Estudillo, Miguel Angel Cervantes Lopez, Rodolfo Flores Lopez, Jose del Carmen Tolina

Torres, Luis Arturo Chable Gutierrez, Isidro Castillo Lopez, Rogelio Gomez Rivera,

Augustin Arenas de la Cruz, David Ortiz Perez, Jose Juan Vasquez, Jose Damian



                                              2
Gonzalez Mendiola, Joel Ramierz Cruz, Gustavo Martinez Lopez, Juan Jose Lopez

Espindola, Jorge Gutierrez Garcia, Antonio Carballo Fuentes, Mauricio Perlestayan

Perez, Eduardo Paulino Corona Gonzalez, Jorge Carlos Tobilla Azcanio, Hector Martinez

Arellano, Cosme Antonio Carrasco, Cesar Augusto Maldonado Ruiz, Jose Felix De la Luz

Munoz, Julian Gordillo Bernardo, Jose Cruz Sanchez Vasquez, Joel Garcia Hernandez,

Luis Mario Arias Coronel, Victor Hugo Marin Rivas, Dionisio Mendo Uscanga, Osvaldo

Angeles Bautista, and Jesus Robles Ruizor, any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
12th day of June, 2014.




                                               3